Citation Nr: 1003817	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  04-21 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from February 1981 to 
August 1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In July 2008 the Board remanded the claim for further 
development and consideration, including attempting to verify 
the Veteran's alleged stressors underlying his diagnosis of 
PTSD.  Since that requested development has been 
accomplished, the case is once again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  A VA physician diagnosed the Veteran with PTSD due to 
trauma related to the U.S. embassy bombing in Beirut in April 
1983.

2.  The evidence shows the Veteran was stationed aboard the 
USS Guadalcanal from January 26 to May 30, 1983, five miles 
off the coast of Beirut at the time of the U.S. Embassy 
bombing on April 19, 1983.

3.  The evidence is in relative equipoise as to whether the 
Veteran was part of a rescue team responsible for retrieving 
causalities following that April 1983 bombing of the U.S. 
Embassy.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1154, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that he developed PTSD especially as a 
result of a traumatic incident ("stressor") he experienced 
while serving aboard the USS Guadalcanal at the time of the 
terrorist bombing of the U.S. Embassy in Beirut on April 19, 
1983.  For the reasons and bases set forth below, the Board 
will resolve all reasonable doubt in his favor and grant his 
claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD, in particular, requires:  [1] a current 
medical diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

In this case, there is no disputing the Veteran has the 
required DSM-IV diagnosis of PTSD.  This diagnosis is listed 
in a May 2001 VA psychiatric examination report.  The VA 
psychiatrist also attributed this diagnosis to trauma related 
to the U.S. Embassy bombing in Beirut.  Since the record 
contains this requisite current DSM-IV diagnosis of PTSD, and 
the required linkage of this diagnosis to that incident in 
service, resolution of this appeal turns on whether there 
also is credible supporting evidence the Veteran was involved 
in the recovery mission following that unfortunate incident, 
as he is alleging.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service - to 
support this diagnosis, varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).



If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).

VA's General Counsel has explained that the ordinary meaning 
of the phrase "engaged in combat with the enemy," as used in 
38 U.S.C. § 1154(b) and the implementing regulation 
38 C.F.R. § 3.304(d) and (f), requires that a Veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of sections 1154(b) and 3.304(d) and (f) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).

Alternatively, when the Veteran has not established that he 
engaged in combat against an enemy force, or the claimed 
stressor does not relate to combat, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence 
of the claimed stressors.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this particular case at hand, no competent evidence shows 
the Veteran engaged in combat with an enemy force.  His 
military personnel records, including his DD Form 214, do not 
show he was awarded the Combat Infantryman Badge or similar 
citation, the Purple Heart Medal, or any other award 
associated with valor or heroism shown while engaged with an 
enemy force.  His service personnel records confirm he served 
aboard the USS Guadalcanal from January 26 to May 30, 1983, 
which was stationed off the coast of Beirut at the time of 
the U.S. Embassy bombing on April 19, 1983.  However, no 
records show he personally engaged in combat with an enemy 
force during that time.  Consequently, there must be 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of this claimed stressor and his personal 
participation - such as in the recovery mission that ensued.  
See West (Carlton) and Zarycki, supra. 

The Veteran claims that, at the time of the terrorist bombing 
of the U.S. Embassy in April 1983, he was stationed aboard 
the USS Guadalcanal close to Beirut.  During that time, he 
claims that he was part of a rescue team that retrieved 
casualties from that attack and that he saw dead bodies and 
other atrocities.  He also claims that he was involved in 
retrieving the body of a fellow soldier by the name of Juan 
Carabillo who was killed in a helicopter crash.  According to 
the Veteran, this man's arm came off while they were 
retrieving his body from the water.  

The Veteran's claimed stressors are plausible.  Official 
records from the Navy History and Heritage Command show the 
USS Guadalcanal was stationed off the coast of Beirut at the 
time of the US Embassy bombing on April 19, 1983; 
that soldiers serving aboard this ship provided medical 
evacuation for injured personnel following that terrorist 
bombing; that it sent small boats to assist in providing 
security and transport support; and that it remained within 
visual range of land until May 28, 1983.

These verified events are clearly consistent with the 
Veteran's statements, which were the basis of his diagnosis 
of PTSD in 2001.  Unfortunately, the ship's logs do not 
reveal the names of the individuals who went ashore in this 
recovery mission and do not confirm the death of Juan 
Carabillo in the other incident claimed.  But the service 
personnel records also show the Veteran was an EN3 
(engineman) at the time of the bombing.  So, under these 
circumstances, there appears to be a balance of positive and 
negative evidence concerning the issue of whether he 
participated in these rescue efforts following the April 1983 
bombing of the U.S. Embassy in Beirut.  As such, he is given 
the benefit of the doubt concerning the issue of whether 
there is a verified in-service stressor supporting the 
diagnosis of PTSD.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

So, in conclusion, the evidence shows the Veteran has the 
required DSM-IV diagnosis of PTSD based on a verified in-
service stressor - in particular, the rescue efforts 
following the April 1983 bombing of the US Embassy in Beirut.  
Accordingly, service connection for PTSD is warranted.

In light of this favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


